*165MEMORANDUM
ADKINS, J.
A motion is filed my Spencer F. Murray, brother of defendant, to quash the service of process on the ground that it was served on the movant and not on the defendant.
In my opinion movant is not entitled to be heard on this motion; no relief is sought against him. If his motion should be heard and decided adversely that decision would not be binding on defendant. If defendant wishes to raise the question he should do so himself so that any ruling would be binding on him.
The motion will be deified, without prejudice to defendant’s right to raise the question in a proper way.